FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        January 8, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
LAURIE BORDOCK,

             Plaintiff - Appellant,

v.                                                         No. 13-7045
                                                  (D.C. No. 6:12-CV-00508-JHP)
CITY OF SALLISAW;                                          (E.D. Okla.)
MAZZIO’S, INC.,

             Defendants - Appellees.


                            ORDER AND JUDGMENT*


Before HARTZ, McKAY, and BACHARACH, Circuit Judges.


      Ms. Laurie Bordock, who appears pro se, sued the City of Sallisaw and

Mazzio’s, Inc. under 42 U.S.C. § 1983. She claims that Sallisaw police arrested her

for trespassing at Mazzio’s restaurant. The district court granted the Defendants’

motion to dismiss for failure to state a valid claim, holding: (1) Subject-matter


*
      After examining the briefs and appellate record, this Court has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
      This order and judgment does not constitute binding precedent except under
the doctrines of law of the case, res judicata, and collateral estoppel. But the order
and judgment can be cited for its persuasive value under Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
jurisdiction is absent on the claims involving wrongful conviction for trespass;

(2) Ms. Bordock had failed to identify a policy or custom as a basis for municipal

liability; and (3) she had failed to plead a cause of action against Mazzio’s, LLC

because § 1983 does not extend to private conduct.

      On appeal, Ms. Bordock argues only that the police officers violated her civil

rights by harassing her and issuing a ticket for trespassing when she was not

trespassing. This argument does not tell us how Ms. Bordock thinks the federal

district court erred in its legal rulings. See Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840-41 (10th Cir. 2005). Although we liberally construe her pro se

filings, Ms. Bordock must comply with the procedural rules and we cannot construct

arguments for her. See id. at 840. Because Ms. Bordock has failed to identify a

cognizable basis for review, we affirm.

                                                Entered for the Court



                                                Robert E. Bacharach
                                                Circuit Judge




                                          -2-